DETAILED ACTION
This Office Action is in response to Applicant’s communications filed on 04/29/2021 in response the Non-Final Office Action dated 01/11/2021.
Claims 1-30 are pending.

Response to Arguments
Previous rejection of Claim 30 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn.
Applicant’s arguments filed on 04/29/2021 have been considered. Most of Applicant’s arguments are presented before and they have been already considered, see, for example,  the OA dated 01/11/2021 and 10/21/2020.
	Applicant’s arguments are not persuasive. In particular, the amendments creates new issues (see Examiner noted below). The claim language is broad, unclear and ambiguous. It has been noted during the interview dated 04/19/2021. 
The Examiner’s analysis in this OA further illustrates that Winkison  in view of O’Connor discloses all claim limitations (see Examiner noted below and also the OA dated 01/11/2021).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 29-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Claim 29 (similarly Claim 30) recites a patient interface device, but a structural relationship is missing in regard to where this patient interface device is connected. In addition, the recitation “different device components” is a broad concept, vague and unclear. For example, the “different device components” can be part of the patient interface device, or any components of any other devices.   These factors are making the claim indefinite in terms of how the claimed subject matter can be implemented or pursued by a skilled in the art,  thus failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 29 and 30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wilkinson (US 2006/0037615 A1) in view of O’Connor (US 2004/0118403 A1).
Regarding Claim 29, Wilkinson discloses a device for use with a respiratory treatment apparatus comprising a sound generator configured to generate a supply of pressurized air from the an outlet along an artificial airpath and thereafter in to a patient from treatment, (FIGS. 7-10, 16-17 and 18, for example, in FIG. 7, mask 3 is the patient interface, PAP line 4 is the artificial airpath, and the generated airflow is pressured into a patient via the patient mouth; see also FIG. 17 and [0335]), the device comprising:
a sensor (FIG. 7, signal sensor 7, [0256]-[0260]; FIG. 10, mask microphone 12, airflow sensor 41; Fig. 16, mask microphone 51) configured to receive and transduce (a) a first acoustic signal generated [0331]-[0334], “reflected sound detected at a mask microphone 51”, “the sound signal received by the mask sensor 51 will consist of the applied signal”, and “Reflections”; also for example, see FIG. 17 and 21, [0335], also [0352]-[0354], wherein the reflected signal reflects receiving for nasal prong 64b (i.e., part of patient interface)); and
a controller (FIG. 16, processing circuitry 11) configured to: 
process the transduced first acoustic signal and second acoustic signal (FIG. 16, [0331]-[0334], wherein the filter, correlator and processing are all processing elements for first acoustic signal and second acoustic signal; see also FIG. 17), and 
 identify the patient interface device to distinguish it from different device components based on a comparison of at least one feature of the second acoustic signal with at least one feature of a set of predetermined acoustic signals ([0072]-[0074], wherein “the resonant frequencies”, “cardiorespiratory parameters… a nasal and/or oral pressure sensor, a mask pressure sensor, a nasal or oral thermistor and/or an in-line flow sensor”, and “an unstable respiratory control system” are features of different device components based on comparison of signals , see also [0211], [0261], [0300] and [0451], Note that the claim provide unclear structure relationship as for where the patient interface device to fit in and the “different device components” can be part of  the same device or components of any different device(s) for an indefinite range).
Wilkinson does not disclose:
the device comprising a motor and impeller configured to generate a supply of pressurized air from an outlet along an artificial airpath and thereafter into a patient for treatment.
However, O’Connor teaches:
the device comprising a motor and impeller configured to generate a supply of pressurized air from an outlet along an artificial airpath and thereafter into a patient for treatment (FIG. 1, [0037]-[0045], “The motor 24 is coupled to the impeller 22 to drive the impeller 22. When driven, the impeller 22 generates a source of breathable gas, which can be supplied through the air delivery hose 16 to the, mask system 14”).
It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention was made to include the teachings of O’Connor in the system of Wilkinson, such that modified Wilkinson would replace the sound generator with a blower having a motor and impeller to provide a flow of high pressurized air to the patient, such as the one of O’Connor, in order to provide a source of high pressure air at the required pressure and flow rates as controllable sources of breathable gas for determining the characteristics of the conduit and patient interface of a wide range of patient interfaces and conduits,  for example, a patient mask to be measured that can be used with different pressure and/or flow characteristics as suggested by O’Connor (see [0006]-[0007], [0010], [0013], [0015] and [0022]).

Regarding Claim 30, the recites same feature as in Claim 29. Claim 30 is rejected based on the same rationales as set force for rejection of Claim 29.

Allowable Subject Matter
Claims 1-28 are allowable subject matters.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIHUA ZHANG whose telephone number is (571)272-4326.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 5712705630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RUIHUA ZHANG/Primary Examiner, Art Unit 2416